Exhibit 10.1

 
EXECUTION VERSION
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated July 5, 2017 (this
"Amendment"), is entered into among CROSS COUNTRY HEALTHCARE, INC., a Delaware
corporation (the "Borrower"), the Guarantors, the Lenders party hereto and
SunTrust Bank, as Administrative Agent, Swingline Lender and an Issuing Bank. 
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and SunTrust Bank, as
Administrative Agent, Swingline Lender and an Issuing Bank, entered into that
certain Credit Agreement dated as of June 22, 2016 (as amended by that certain
First Amendment dated as of May 16, 2017 and as further amended, restated,
supplemented or otherwise modified prior to the date hereof, the "Credit
Agreement");


WHEREAS, the Borrower has requested an amendment to the Credit Agreement;
WHEREAS, the Lenders (by act of the Required Lenders) agree to such requested
amendment subject to the terms and conditions of this Amendment;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.            Amendments to Credit Agreement.


(a)         The definition of "Applicable Margin" in Section 1.1 of the Credit
Agreement is amended by adding the following sentence to the end of the first
paragraph therein:

 
Notwithstanding anything to the contrary in the foregoing, in the event the
Specified Acquisition is consummated, the Applicable Margin from the date of
such consummation until the second Business Day after which the financial
statements and Compliance Certificate for the Fiscal Quarter ending September
30, 2017 are required to be delivered shall be at Level III as set forth in the
table below.


(b)         In the definition of "Permitted Acquisition" in Section 1.1 of the
Credit Agreement, the lead-in text of such definition immediately preceding the
colon is amended and restated to read as follows:


"Permitted Acquisition" shall mean (I) the Specified Acquisition, so long as (x)
the Specified Acquisition has occurred on or before July 31, 2017 and (y) the
Specified Acquisition satisfies clauses (a) through (e) below (subject to the
last paragraph of Section 2.23) and (II) any other Acquisition that has either
has been approved in writing by the Required Lenders or with respect to which
all of the following conditions shall have been satisfied:


(c)            Section 1.1 of the Credit Agreement is amended to include, in
appropriate alphabetical order, the following new definition:


"Specified Acquisition" shall mean the Acquisition by the Borrower or one or
more of its wholly-owned Subsidiaries of substantially all of the assets of
Advantage RN, LLC, an Ohio limited liability company, and its Subsidiaries (the
"Specified Acquired Business") in a transaction that will result in the Borrower
(or one or more of its wholly-owned Subsidiaries) owning substantially all of
the assets of the Specified Acquired Business and its Subsidiaries.
 
1

--------------------------------------------------------------------------------

(d)            Section 5.10 of the Credit Agreement is amended by inserting the
text ", upon the reasonable request of the Administrative Agent," immediately
prior to the text "opinions of counsel" therein.


(e)            The first sentence of Section 5.12 of the Credit Agreement is
amended in its entirety to read as follows:


The Borrower shall, and shall cause its Domestic Subsidiaries to, maintain all
cash management and treasury business (other than Excluded Accounts) with
SunTrust Bank or another Lender or any of their respective Affiliates,
including, without limitation, all deposit accounts, disbursement accounts,
investment accounts and lockbox accounts; provided however, that with respect to
all cash management and treasury business accounts maintained with financial
institutions other than SunTrust Bank or any other Lender (or their respective
Affiliates) by the Specified Acquired Business or any of its Subsidiaries in
existence as of the date of consummation of the Specified Acquisition, the Loan
Parties shall have ninety (90) days (or such later date as the Administrative
Agent may agree in its sole discretion) to close such accounts and open new or
replacement accounts in compliance with this Section 5.12.


2.            Conditions Precedent.  This Amendment shall be effective upon
receipt by the Administrative Agent of each of the following:


(a)         a counterpart of this Amendment signed by the Administrative Agent,
the Required Lenders, the Borrower and each Guarantor; and


(b)        an amendment fee (the "Amendment Fee") for the account of each of the
Lenders consenting to this Amendment on or before June 19, 2017 in an amount
equal to five basis points (0.05%) on the sum of such Lender's Revolving
Commitments and its portion of the outstanding principal amount of the Term Loan
A (but excluding any Incremental Term Loan incurred in connection with the
Specified Acquisition).


3.            Miscellaneous.


(a)        This Amendment shall be deemed to be, and is, a Loan Document.


(b)        Effective as of the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.


(c)        Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, (iii) affirms all of its obligations under the Loan Documents, (iv)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens granted in or pursuant to the Loan Documents and (v)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting.
 
2

--------------------------------------------------------------------------------

(d)        Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders as follows:


(i)            such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;


(ii)            this Amendment has been duly executed and delivered by such Loan
Party and constitutes such Loan Party's legal, valid and binding obligations,
enforceable in accordance with its terms;


(iii)          no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment;


(iv)          all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) as of such earlier date; and


(v)            no Default or Event of Default exists.


(e)                This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Amendment by facsimile transmission or by any other
electronic imaging means (including pdf), shall be effective as delivery of a
manually executed counterpart of this Amendment.
(f)                This Amendment and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Amendment and the transactions contemplated hereby shall be
construed in accordance with and be governed by the Law of the State of New
York.






[Signature pages follow]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


 




 

BORROWER: 
CROSS COUNTRY HEALTHCARE, INC.,
a Delaware corporation 
 
            By:       
/s/ William J. Grubbs 
   
Name: William J. Grubbs 
   
Title: President and Chief Executive Officer

 
 

GUARANTORS:
CEJKA SEARCH, INC.,
a Delaware corporation
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President

 


CROSS COUNTRY STAFFING, INC.,
a Delaware corporation
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President

 
 
CROSS COUNTRY SUPPORT SERVICES, LLC,
a Delaware limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President

 
 
MDA HOLDINGS, INC.,
a Delaware corporation
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President



 
CROSS COUNTRY HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
 

--------------------------------------------------------------------------------



ASSIGNMENT AMERICA, LLC,
a Delaware limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President

 
 
TRAVEL STAFF, LLC,
a Delaware limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President


 
LOCAL STAFF, LLC,
a Delaware limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President


 
MEDICAL DOCTOR ASSOCIATES, LLC,
a Delaware limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President

 
 
CREDENT VERIFICATION AND LICENSING
SERVICES, LLC,
a Delaware limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President

 


OWS, LLC,
a Delaware limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Executive Vice President

 
 
CROSS COUNTRY HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
NEW MEDISCAN II, LLC,
a California limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Vice President

 
 
MEDISCAN NURSING STAFFING, LLC,
a California limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Vice President

 
 
MEDISCAN DIAGNOSTIC SERVICES, LLC,
a California limited liability company
 
            By:      
/s/ William J. Grubbs
   
Name: William J. Grubbs
   
Title: Vice President



ADMINISTRATIVE   SUNTRUST BANK,
AGENT:
 
as Administrative Agent, as an Issuing Bank, as
Swingline Lender and as a Lender
 
            By:      
/s/ Sheryl Squires Kerley
   
Name: Sheryl Squires Kerley
   
Title: Vice President

 
 
CROSS COUNTRY HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

 

LENDERS:
BMO HARRIS BANK, N.A.
 
            By: /s/ L.M. Junior Del Brocco   Name:
L.M. Junior Del Brocco
  Title: 
Senior Vice President

 
 
CROSS COUNTRY HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------

 
BANK UNITED, N.A.
 
            By: /s/ Vanessa C. Civalero   Name:
Vanessa C. Civalero
  Title:
Senior Vice President

 
 
CROSS COUNTRY HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 



--------------------------------------------------------------------------------

 
 
FIFTH THIRD BANK
 
            By: /s/ Tamara Dowd   Name: 
Tamara Dowd
  Title: Director

 
 
CROSS COUNTRY HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
 



--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A.
 
            By: /s/ Mark Hardison   Name: Mark Hardison   Title:
Senior Vice President

 
 
CROSS COUNTRY HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

 
 

--------------------------------------------------------------------------------

 
CADENCE BANK
 
            By: /s/ William H. Crawford   Name: William H. Crawford   Title:
EVP

 
 
CROSS COUNTRY HEALTHCARE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

 